DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to as failing to comply with 37 CFR 1.75(d)(1), which reads “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” These claims require an “outer container” and an “inner container arrangement”. This terminology is not used in the remainder of the specification.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taheri (US 2015/0336712).  Regarding claim 1, Taheri discloses a combination (10) comprising an inner container arrangement (30) having a protrusion (260) and an outer container (20,40) including a body (20) having .  
Claims 1-10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobson (US 2,728,494)  Regarding claim 1, Hobson discloses a combination comprising an inner container arrangement (16 or 16a) having a protrusion (14 or 14a) and an outer container (10 and optionally 25, 27 and or 12) including a body (10) having an inner wall delimiting a central cavity for nestably receiving the inner container arrangement; and a slot (15) on the inner wall configured to engage the protrusion on inner container arrangement.  Regarding claim 2, the outer container has a closed bottom (for example 27 or 12) and an open top (13 or 24), the central cavity being open at the top for receiving therein the inner container arrangement.  Regarding claim 3, the outer container has a lid (25, 27 or 12) for closing the central cavity.  Regarding claim 4, the lid (25 or 12) is screw on.  Regarding claim 5, the outer container is generally cylindrical (see Figs. 1, 2, 4 and 5).  Regarding claim 6, the inner container arrangement has a top portion and a bottom portion, the protrusion being located adjacent the bottom portion, wherein the slot is configured to receive the protrusion when the inner container arrangement is received in the central cavity (see Figs. 1, 2, 4 and 5).  Regarding claim 7, the inner container arrangement includes a dispensing container (28) having a nozzle (29).  Regarding claim 8, the inner container arrangement includes an adapter to mount the dispensing container to the outer container (see Figs. 1, 3 and 4).  Regarding claim 9, the adapter has a plurality of prongs (14 or 14a).  Regarding claim 10, the adapter has a base portion, the protrusion projecting laterally from the base portion (see Figs. 2 and 5).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-20 is rejected under 35 U.S.C. 103 as being unpatentable over Hobson (US 2,728,494).  The combination of Hobson was discussed above.  An actuator is not explicitly disclosed; however, column 3, line 20-30 would have suggestion actuation of the dispenser to one of ordinary skill in the art.  
Response to Arguments
37 CFR 1.75(d)(1) is a separate requirement from 35 USC 112.  Arguing that applicant complied with section 112 does not address the objection under 37 CFR 1.75(d)(1).  
Applicant’s arguments with respect to the prior art are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774